In his motion for rehearing appellant complains of our refusal to consider bill of exception No. 2. It recites that on cross-examination the witness Heare testified to certain facts set out in the bill. It is then recited that appellant objected to the testimony which he had himself elicied. It was evidently the purpose of appellant to complain that by reason of the things developed on cross-examination of the witness his evidence given on direct examination should have been withdrawn, but the bill discloses there was no such request made of the court.
There seems to be no question as to the identity of the property taken from the burglarized depot. One witness testified positively that appellant told her that it was taken out of the depot at Tahoka.
The motion for rehearing is overruled.
Overruled.